Case 20-10343-LSS Doc 3685 Filed 05/12/21 Page1of1
Letter Regarding Abuse

To Whom it May Concern, May 5th, 2021

| appreciate the opportunity to share with this court the longstanding difficulties and
trauma inflicted upon me by a trusted Boy Scouts leader. The abuse | suffered by my former
scoutmaster has had a profoundly negative impact on my life, and continues to affect me daily.
As a twelve year old who was molested by a trusted adult leader in my troop, | found it difficult
to cope with the abuse. Numbing my pain through the use of drugs and alcohol were my only
escape from reliving my trauma. By the age of fifteen, | was unable to continue on in high school
and dropped out. Moreover, my own mother refused to believe me or address the abuse; this
caused pervasive anxiety and distrust to the point that | left home. Our relationship never

recovered, and she has since died.

The destabilizing effect of this abuse has manifested itself in every part of my life. | have

suffered from extended bouts of homelessness throughout my life. Having suffered my abuse at
the hands of a trusted authority figure, | have struggled to hold down jobs and frequently
question the motives of supervisors and management. This distrust extends itself to all people |
encounter; | often assume that anyone | meet intends to exploit me sexually. | find it challenging
to sleep through the night, and will wake up anxious, recalling my abuse. Watching the news, |
often fantasize about killing those responsible for crimes against children. Hoping to guarantee

for them the justice that | never had.

It is impossible for me to fully express, in one letter, the extent to which my being
sexually abused has ruined my life. | hope that this statement, in addition to the hundreds of
accounts given by other children victimized by the BSA, demonstrates to this court the severity

of the Boy Scouts of America’s systematic misconduct.

Thank you,
SG

a
mm

d

©

MNS
<

=

=

—<

fe —_—
cy MN
A=

=

sy

—

wo

 
